 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrewery Workers Union Local Union No. 9, directlyaffiliated Local Union, AFL-CIO and MillerBrewing Company and Local Union No. 113,Laborers International Union of North America,AFL-CIO. Case 30-CD-91June 18, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Miller Brewing Company,herein called the Employer, alleging that BreweryWorkers Union Local Union No. 9, directly affili-ated Local Union, AFL-CIO, hereinafter calledthe Brewery Workers, had violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activities with an object of forcing or re-quiring the Employer to assign certain work to itsmembers rather than to employees represented byLocal Union No. 113, Laborers InternationalUnion of North America, AFL-CIO, herein calledthe Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Barbara J. Buhai on January 19,22, and 23, 1981. All parties appeared and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, all parties filedbriefs.The National Labor Relations Board has re-viewed the Hearing Officer's rulings made at thehearing and finds that they are free from prejudi-cial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Wisconsin corporation engaged in themanufacture and sale of beer and other malt bever-ages at its facilities located in Milwaukee, Wiscon-sin. During the past calendar year, a representativeperiod, the Employer received gross revenues inexcess of $500,000 in the course and conduct of itsbusiness and sold and shipped goods and materialsvalued in excess of $50,000 directly to points locat-ed outside the State of Wisconsin. The parties alsostipulated, and we find, that the Employer is anemployer within the meaning of Section 2(2) of theAct, it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and it will effec-tuate the policies of the Act to assert jurisdictionherein.256 NLRB No. 96II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theBrewery Workers and the Laborers are labor orga-nizations within the meaning of Section 2(5) of theAct.III. THE DISPUTEA. Background and Facts of the DisputeThe situs of this work dispute is the Employer'sbrewery in Milwaukee, Wisconsin. At this brew-ery, the Employer employs approximately 2,000hourly workers, including members of 10 differentunions. Among these employees are more than1,600 members of the Brewery Workers and ap-proximately 10 members of the Laborers. Themembers of the Brewery Workers work in severaldepartments, including the brewing, mechanical,delivery, bottling, and general trucking depart-ments. The instant dispute concerns the generaltrucking department.Employees represented by the Brewery Workersand Laborers are covered by separate collective-bargaining agreements with the Employer. TheBrewery Workers' contract contains distinct provi-sions for employees in each department, detailingwages and certain working conditions. Accordingto the terms of the current agreement, the work tobe performed by employees in the general truckingdepartment is governed by a "work list" dated Oc-tober 31, 1955.The present dispute arose from a series of griev-ances filed by members of the Brewery Workersbeginning in May 1980.2 These grievances allegedviolations of the contract in that employees repre-sented by the Laborers were performing varioustasks that should have been assigned to members ofthe Brewery Workers. The Employer denied all ofthese grievances, asserting that its work assign-ments to Laborers members had been proper. OnAugust 1, 1980, representatives of the Employer,the Brewery Workers, and the Laborers met in anunsuccessful attempt to resolve this dispute. Fol-lowing this meeting, the Employer prepared a listdetailing the different tasks that were in dispute,but continued to insist that its work assignmentshad been correct. Subsequently, the BreweryWorkers filed additional grievances against theEmployer concerning work assigned to employeesi The Employer negotiates these agreements as a member of the Brew-ery Proprietors of Milwaukee, a multiemployer association. The contractsinvolved herein are between the two Unions and this association.2 An additional, related grievance, dated February , 1979, was pre-sented as an exhibit at the hearing. BREWERY WORKERS LOCAL 9661represented by the Laborers.3These grievanceswere also denied by the Employer. On December4, 1980, the Brewery Workers threatened the Em-ployer with a work stoppage if its members werenot awarded the disputed work.4On December 15,1980, the Employer filed a complaint with theBoard, claiming that this threat violated Section8(b)(4)(D) of the National Labor Relations Act.B. The Work in DisputeThe parties did not stipulate as to the work indispute. The notice of hearing states that "[t]he dis-pute concerns the assignment of the various worktasks described in 'Exhibit A,"' the aforementionedlist of the disputed tasks compiled by the Employ-er. Exhibit A, as amended by agreement of the par-ties at the hearing, lists the following items:1. Transportation of unmarked hops and grainto the lab.2. Transportation of janitorial supplies for sani-tation-maintenance to Buildings 40 and 35.3. Transportation of hot and cold cups to thefollowing specific areas: Brewhouse, Fer-menting, Finishing, Guard Office, Labs-Building 36, Pipe Shops, Tapomatic, Kego-matic, Carpenter Shop, Building 29 Mezza-nine, Building 63 Engineer, Supervisor Of-fices in Buildings 60, 29 and 58.4. Transportation of coffee supplies (includingcups, sugar and cream) from corporatebuilding No. 66 to MIS in Building No. 35.5. Transportation of garbage cans, ladders,dock plates, banding strips, crowbars, prybars, come-alongs, flashlights and batteries(when new from receiving to first point ofuse) if they have been ordered by the main-tenance supervisor.6. Transportation of ink from receiving tothree storerooms.7. Transportation of ink solvents from receiv-ing to three storerooms and electrical shop.8. Transportation of stationery supplies (exceptto Building 55 dispatch).9. Transportation of gas tanks to labs for use intesting products.10. Cleaning of the Miller Mall.11. Transportation of sta-dri oil absorbents tothe oiler room and the machine shop alongwith empty and full drums.12. Transportation of boiler room cleaningcompounds.13. Cleanup of tour center and all automobileparking lots and perimeter fences.3 The Employer presented a total of 22 grievances which were filed bythe Brewery Workers as exhibits at the hearing.4 The parties stipulated as to the existence of this threat14. Transportation of muriatic acid to cleanfountains.15. Cleaning of streets.16. Transportation of garbage containing ad-vertising materials.During the second day of the hearing, at the sug-gestion of the Brewery Workers, the Hearing Offi-cer ruled that the work in dispute includes the sub-ject matter of the 22 grievances filed by the Brew-ery Workers, as well as the items listed in ExhibitA. The Hearing Officer, in announcing this change,noted that Exhibit A was prepared by the Employ-er and that the Brewery Workers never concededthat it listed the work in dispute in its entirety.Both the Laborers and the Employer immediate-ly objected to the Hearing Officer's ruling. Howev-er, in its post-hearing brief, the Laborers has with-drawn any objections to broadening the scope ofthe work in dispute. The Employer has not specifi-cally withdrawn its objection, but concedes in itsbrief that the work in dispute includes the worklisted in the Brewery Workers grievances. Accord-ingly, we find that the work in dispute includes thetasks that are the subjects of the 22 grievances filedby the Brewery Workers, as well as those 16 itemsincluded in Exhibit A. These grievances were pre-sented at the hearing as Employer Exhibits 2(a)-(v).The grievances specifically concern the following:2(a) hauling janitorial supplies, beer and coffeecups, and filling salt barrels; (b) hauling hand soapsand paper towels to building 54; (c) hauling cups tobuilding 29; (d) handling advertising materials; (e)transporting ink to building 29; (f) delivering truckshipment tickets to the dispatch office; (g) and (h)hauling petri dishes to the laboratories; (i) a generalpattern of Employer work assignments which al-legedly contravenes the general trucking work list;(j) hauling paper towels and toilet articles; (k) haul-ing plastic garbage bag liners; (1) alleged continu-ous Employer violations of the contract; (m) haul-ing laboratory equipment to building 15; (n) haul-ing paper cups to the brewhouse; (o) hauling papercups to the finishing supply room; (p) haulingcleaning solvent to the engine room; (q) haulingdrinking cups to building 29; (r) hauling beer cupsto the brewhouse; (s) hauling petri dishes to build-ing 36; (t) hauling oil absorbents to building 58; (u)hauling oil absorbents to building 60; and (v) haul-ing laboratory equipment to the laboratories.The vast majority of the Brewery Workersgrievances, specifically 2(a), (c), (d), (e), (j), (k),(m), (n), (o), (p), (q), (r), (t), (u), and (v), concerntasks that are listed in Exhibit A. In addition, thereare two tasks which are not directly includable initems listed in Exhibit A but which are substantial-BREWERY WORKERS LOCAL 9 66! 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDly similar to them. Specifically, grievance item 2(b)may be dealt with along with Exhibit A, item 2,and grievance items 2(g), (h), and (s) may be treat-ed similarly to Exhibit A, item 9. No testimony asto grievance items 2(f), (i), and (1) was elicited atthe hearing.5Accordingly, the work tasks which are in dis-pute may be categorized as follows:1. Transportation of equipment and supplies fromthe receiving area to various locations throughoutthe plant.62. Outdoor cleaning in specified locations.73. Transportation of garbage containing advertis-ing materials."C. The Contentions of the PartiesThe Employer and the Laborers contend thatthe work items in dispute should be assigned to em-ployees represented by the Laborers based on pastpractice. In addition, they assert that, with respectto the transportation of unmarked hops and grainto the laboratories and the transportation of gar-bage containing advertising materials, it would bemore efficient and economical for Laborers mem-bers to be assigned the work.The Brewery Workers contends that the worktasks in dispute should be assigned to its membersbased on past practice and the 1955 worklist.D. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermine a dispute out of which an 8(b)(4)(D)charge has arisen. However, before the Board pro-ceeds with a determination of the dispute, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated and thatthere is no agreed-upon method, binding on all par-ties, for the voluntary adjustment of the dispute.As indicated above, on December 15, 1980, theBrewery Workers threatened the Employer with awork stoppage unless the Employer agreed to itsdemand to assign the work in dispute to employeesrepresented by it. In view of this conduct, we findthat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred. Asb Accordingly, we will not discuss or assign these work tasks in ourdecision herein. These items include the delivery of truck shipment tick-ets to the dispatch office, which involved a dispute between the BreweryWorkers and the Employer's messengers, and grievances alleging a gen-eral pattern of improper work assignments by the Employer.6 This category includes Exh. A, items I through 9, II, 12, and 14.7 This category includes items 10, 13, and 15.8 This category includes only item 16, which is unrelated to any othertasks in dispute herein. It refers to advertising materials after they havebeen discarded and mixed with other trash.9 International Longshoremen's Association. AFL-CIO. its affiliatedLocals 799, 800, 805 and 1066. and its Boston District Council (ColdwaterSeafood Corporation), 237 NLRB 538 (1978); Sheet Metal Workers' Inter-there is no contention that an agreed-upon methodfor the voluntary adjustment of the dispute exists,we find that the dispute is properly before theBoard for a determination under Section 10(k) ofthe Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to relevant factors.'°The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience, reached by balanc-ing those factors involved in a particular case. The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreements and BoarddecisionsThe Brewery Workers collective-bargainingagreement with the Brewery Proprietors, of whichthe Employer is a member, states, inter alia:PART I, ARTICLE XVI, JURISDICTION4. It is specifically understood that the storageand handling of brewery materials ...comes within the coverage of this agreement6. The loading or unloading of advertising ma-terials at the brewery ...shall be per-formed by members of the Union, providedhowever, that such jurisdiction does notconflict with jurisdiction over such workwhich is performed by members of anotherUnion recorganized [sic] by the Employer.In addition, the Brewery Workers agreementoutlines the work of each department in a separatesection of the contract. With respect to the generaltrucking department, part VI, article I, states:The work of General Trucking shall consist ofwork as described in work lists which shall bebrought up-to-date after the completion of ne-gotiations between the Union and each Em-ployer on an individual plant basis.The 1955 general trucking department work list,which is the most current, includes, inter alia: haul-ing materials used in the making or packaging ofnational Association. Local Union No. 4. AFL-CIO (B & W Metals Com-pany. Inc.), 231 NLRB 122 (1977)"' N.L.R.B. v. Radio & Television Broadcast Engineers Union, Local1212. International Brotherhood of Electrical Workers, AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).' International Association of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962). BREWERY WORKERS LOCAL 9663the beer; handling mechanized street sanitationwork; and miscellaneous intraplant hauling, includ-ing hauling cleaning agents and materials in ac-cordance with past practice, and hauling advertis-ing materials as required.The Brewery Workers asserts that the work listrequires that its members be awarded all outdoorstreet cleaning work. However, the list refers onlyto "mechanized street cleaning" [emphasis sup-plied]. At present, the Employer owns no mecha-nized equipment for this purpose. Therefore, thework list does not require an assignment of thistask to employees represented by the BreweryWorkers.The Brewery Workers also contends that thecollective-bargaining agreement and the work listrequire that its members be awarded the work of:transporting garbage containing advertising materi-als, hauling unmarked hops and grain, and trans-porting janitorial supplies to buildings 40 and 35.We find, however, that the relevant provisions are,at best, ambiguous with respect to these specifictasks.The Laborers collective-bargaining agreementwith the Brewery Proprietors includes, in article I,a union-security provision which requires that"[w]ork which is or has been exclusively per-formed by members of the Union will not be as-signed to employees of any other bargaining unit ofthe Employer." We find that this provision is notdeterminative of the instant dispute.In 1970, the Board decided a jurisdictional dis-pute involving the same parties. 2However, thework in dispute in that case differed from the workcontested herein,'3and the Board's findings andconclusions in that matter are not relevant to theinstant dispute.Accordingly, as noted above, we conclude thatthe collective-bargaining agreements are, at best,ambiguous, and that they, as well as the past Boarddecision, are not helpful to a determination of thisdispute.2. SkillsNo evidence was presented indicating that mem-bers of either Union are more capable of perform-ing the work in dispute than are members of theother Union. Accordingly, we find that this factordoes not favor an assignment to employees repre-12 Local Union No. 113. Laborers International Union of North America.AFL-CIO (Miller Brewing Company), 184 NLRB 233 (1970).13 The work in dispute therein included: hauling tank tubes, beercocks, hose couplings. portable beer pumps, and hop carts for repair;hauling yeast boxes; hauling lumber used for storing hop bales; removingrubbish from Miller Inn and the administration building; and haulinggloves and boots None of these tasks are involved herein.sented by either the Brewery Workers or the La-borers.3. Employer and area practiceThe record reveals that there is a general prac-tice at the plant that members of the BreweryWorkers transport items relating to the productionof the Employer's product, and members of the La-borers transport items utilized by craft union em-ployees; i.e., members of the Carpenters and theMachinists. However, the record reveals that thisrule has been subject to numerous exceptions, andthe Employer will assign work in accordance withpast practice if it dictates a different result.Several witnesses presented by the Employerand the Laborers testified that, for at least the past15 years, members of the Laborers have been pri-marily responsible for transporting the items listedin Exhibit A, items 1 through 9, 11, 12, and 14,from the receiving area to storerooms, boilerrooms,and other specific areas throughout the plant. TheBrewery Workers witnesses testified, to the con-trary, that members of the Brewery Workers havebeen responsible for transporting the listed items.However, the record reveals that members of theBrewery Workers have only performed this duty inisolated instances; i.e., following the conclusion ofthe work shift of Laborers members. 4While therecord is not entirely clear on this matter, it ap-pears that it has been the Employer's consistentpractice to assign the disputed work to employeesrepresented by the Laborers on a regular basis.With respect to transportation of laboratoryequipment, supplies, and materials from the receiv-ing area to the laboratories, the record indicatesthat this work has been apportioned according tothe size of the item. Specifically, members of theBrewery Workers have hauled the smaller itemsand members of the Laborers have transported thelarger packages. Gas tanks and petri dishes aretransported in volume in large boxes and thereforehave been hauled by Laborers members.One exception to this general practice is thatmembers of the Brewery Workers have hauled allhops, grain, and other ingredients. However, whenthese ingredients have arrived in unmarked, uni-dentifiable boxes that are similar to boxes that La-borers members regularly haul, it has been the Em-ployer's practice to assign the work to Laborersmembers.With respect to outdoor cleaning functions, in-cluding street cleaning, cleaning of the Miller Mall,14 Members of the Laborers work a single shift, which ends at ap-proximately 4:30 p.m., while members of the Brewery Workers workthree shifts, spanning the entire day.BREWERY WORKERS LOCAL 9 663 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDand cleaning of the tour center, parking lots, andperimeter fences, the record indicates that membersof the Laborers have traditionally performed thesetasks using handtools. 5 Since the Employer has nomechanical equipment to use for this purpose, theEmployer's practice has been to assign this workexclusively to employees represented by Laborers.With respect to the hauling of garbage contain-ing advertising materials, the record reveals thatmembers of the Laborers have performed this taskwhenever the trash was mixed and could not beidentified as solely containing advertising materials.In contrast, pursuant to the contract and work list,members of the Brewery Workers have hauled dis-carded advertising materials when these materialswere not mixed with other trash.No evidence has been presented to us with re-spect to area practice other than at the Employer'sfacilities.Based on the above, we find that the factor ofEmployer practice favors an assignment of the dis-puted work to employees represented by the La-borers.3. Efficiency and economyWith two exceptions, this factor does not favoran award to the members of either Union. Howev-er, efficiency and economy of the Employer's oper-ations favors an assignment of items 1 and 16 toemployees represented by the Laborers.With respect to item 1, the Employer has as-signed the work of transportation of unmarkedhops and grain to the laboratories to employeeesrepresented by the Laborers only when the dis-patcher at the receiving area has been unable to de-termine the contents of the package and it appearssimilar to packages normally hauled by Laborers'6members. If this task were assigned to employeesrepresented by the Brewery Workers, the dispatch-er would need to open every package at the receiv-ing area in order to ascertain that it does not con-tain hops or grain.The record further indicates that an award of thework of transporting garbage containing advertis-ing materials to brewery workers would requirethat this trash be separated from the trash to betransported by laborers.'7The extra task wouldserve to delay the handling of the trash.15 On several occasions, the Employer has hired an outside contractorto perform this work using mechanical equipment. At these times, in def-erence to the 1955 work list, a member of the Brewery Workers rode"shotgun" on the truck alongside the operator of the vehicle.' A witness for the Brewery Workers, Union Steward WilliamNuoffer, conceded that at times it is impossible to identify the contents ofan unmarked box without opening it.17 Historically, laborers have been responsible for hauling trashthoughout the plant.Accordingly, we find that the factors of econo-my and efficiency of operation favor the award ofitems 1 and 16 to employees represented by the La-borers. These factors do not favor the assignmentof any other work in dispute to members of eitherUnion.5. Employer preferenceThe Employer continues to assign the work indispute to employees represented by the Laborers.The record reveals that the Employer is satisfiedwith and maintains a preference for this assign-ment. Accordingly, we find that the factor of em-ployer preference favors an award to employeesrepresented by the Laborers.ConclusionUpon the record as a whole and after full consid-eration of all relevant factors involved, we con-clude that employees represented by the Laborersare entitled to perform the work in dispute. Wereach this conclusion relying on past practice, Em-ployer preference, and, with respect to items 1 and16, efficiency and economy of operation. In makingthis determination, we are assigning the disputedwork to employees of the Employer who are rep-resented by the Laborers, but not to that Union orits members. The present determination is limitedto the particular controversy which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1. Employees of Miller Brewing Company whoare represented by Local Union No. 113, LaborersInternational Union of North America, AFL-CIO,are entitled to perform the following work: trans-porting unmarked hops and grain to the laborato-ries; transporting janitorial supplies, including butnot limited to cleaning compounds, hand soaps,paper towels, toilet articles, and plastic trash bagliners, from the receiving area to buildings 35, 40,and 54; transporting hot and cold cups to the bre-whouse, fermenting cellars, finishing cellars, guardoffice, laboratories in building 36, pipe shops, kego-matic area, tapomatic area, 8 carpenter shop, build-ing 29 mezzanine, building 63 engineering area, andsupervisory offices in buildings 29, 58, 54, and 60;18 All locations listed herein are at the Employer's brewery in Milwau-kee, Wisconsin. BREWERY WORKERS LOCAL 9665transporting coffee supplies including cups, sugar,and cream, from building 66 to the management in-formation systems area in building 35; transportinggarbage cans, ladders, dock plates, banding strips,crowbars, pry bars, "come-alongs," flashlights, andbatteries ordered by the maintenance supervisor,from the receiving area to the point where the itemis first used; transporting ink from the receivingarea to three storerooms; transporting ink solventsfrom the receiving area to three storerooms andthe electrical shop; transporting bulk stationerysupplies from the receiving area throughout thebrewery with the exception of building 55; trans-porting gas tanks and petri dishes to laboratoriesfor use in testing products; cleaning the MillerMall, streets, tour center, parking lots, and perim-eter fences using handtools; transporting "sta-dri"oil absorbents from the receiving area to the boiler-room and machine shop along with empty and fulloil drums; transporting boilerroom cleaning com-pounds from the receiving area to the boilerroom;transporting muriatic acid from the receiving areato the fountains; and removing trash in which ad-vertising materials are mixed with other trash frombuilding 54.2. Brewery Workers Union Local Union No. 9,directly affiliated Local Union, AFL-CIO, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Miller BrewingCompany to assign the disputed work to employeesrepresented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute, Brewery WorkersUnion Local Union No. 9, directly affiliated LocalUnion, AFL-CIO, shall notify the Regional Direc-tor for Region 30, in writing, whether or not it willrefrain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D) of the Act,to assign the disputed work in a manner inconsist-ent with the above determination.BREWERY WORKERS LOCAL 9 665